Citation Nr: 0723072	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-25 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether there is new and material evidence to reopen and 
grant a claim for service connection for a right shoulder 
disability.

2. Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from October 1979 to July 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that the veteran, in March 2007 statements, 
appears to raise claims of service connection for a left 
shoulder disability and right wrist disability and claims of 
increased ratings for bilateral hearing loss and a left ankle 
disability.  These matters are REFERRED to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The veteran's request to reopen a claim of service 
connection for a right shoulder disability was denied in 
October 2002, and evidence presented since October 2002 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim. 

2.  The veteran's right shoulder disability is causally 
related to injuries in service.  

3.  The veteran's low back disability is causally related to 
injuries in service.  





CONCLUSIONS OF LAW

1.  The October 2002 decision denying the request to reopen a 
claim of service connection for a right shoulder disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficient to reopen the claim 
has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).

3.  The criteria for service connection for a right shoulder 
disability have been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  The criteria for service connection for a low back 
disability have been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a right shoulder disability was denied 
in February 1990 and a request to reopen the claim was denied 
in October 2002.  The October 2002 decision denying the 
request to reopen is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (2002).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a) (2003).  New evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

The 1990 and 2002 decisions denied service connection for a 
right shoulder disability due to lack of evidence of a 
current disability that was related to service.  Additional 
evidence submitted for this claim includes medical opinions 
relating the veteran's current right shoulder condition to 
service.  See November 2003 and August 2004 Williams 
statements; April 2007 Bilotta statement.  This evidence is 
both new and material as it is previously unseen, it relates 
to an unestablished fact necessary to substantiate the claim, 
namely the existence of a link between the veteran's current 
right shoulder disability and service, and it raises a 
reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the March 2004 rating 
decision reopened the claim and considered it on the merits; 
and the veteran's arguments throughout the instant appeal 
have been on the merits.  It is concluded, therefore, that 
there is no prejudice to the veteran in conducting a de novo 
review.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service medical records report treatment for right shoulder 
pain.  A November 1982 treatment record reports the veteran's 
history of extreme right shoulder pain after an injury during 
a football game the previous day.  The record notes the 
veteran's history of his shoulder "pop[ping] out of the 
joint [and] then pop[ping] back in."  The shoulder was 
tender around the rotator cuff, and range of motion, although 
full, was painful.  The veteran was assessed with "r[ule] 
o[ut] rotator cuff injury right shoulder vs. dislocation."  
A December 1982 treatment record reports the veteran's 
history of little relief of right shoulder pain since the 
November 1982 injury.  The veteran was assessed with right 
shoulder with past traumatic bursitis.  The veteran has 
reported and testified that he injured his shoulder 
additional times in service, but he never sought treatment 
for it except for in November/ December 1982.  

A June 2002 VA x-ray record indicates that the veteran had 
mild degenerative disease in the right shoulder.  Possible 
noncalcific tendonitis or possible rotator cuff disease could 
not be excluded.  The veteran is currently diagnosed with 
osteoarthritis of the right shoulder.  A November 2003 VA 
physician's statement reports the physician's opinion that, 
based on the veteran's service medical records and the June 
2002 VA x-ray record, the veteran's right shoulder disability 
was related to injuries incurred during service.  See 
November 2003 Williams statement.  

A VA examination was conducted in January 2004.  The record 
reports that x-ray images showed slight arthritis of the 
acromioclavicular joint, but otherwise unremarkable.  The 
examiner stated that, based on a review of the medical 
records, "there [was] no complaint of the veteran's shoulder 
while in service; and although he does have degenerative 
disease and complaints of shoulder problems, it is unclear as 
to the origin of his injury."  The examiner then states that 
the right shoulder disability "is less likely than not to be 
suffered in the military as there is no documentation of 
shoulder problems on [the] discharge exam" record.  

This opinion lacks probative value since it is not based on 
an accurate review of the service medical records.  As stated 
above, the veteran sought treatment for chronic right 
shoulder pain in November and December 1982, approximately 7 
months before separation from service.  Although no shoulder 
disability was found or reported on separation, this fact is 
not dispositive.  In August 2004, after reviewing the VA 
examination record, Dr. Williams submitted another statement.  
See August 2004 Williams statement.  This statement reports 
his opinion that "the chronic condition related to the right 
shoulder injury and post-traumatic bursitis would not have 
been evidenced and therefore documented at the time of [the] 
discharge examination."  The author explains that post-
traumatic arthritis, especially that which affects the 
shoulders, "is a condition that develops over a substantial 
period of time from the original instigating injury," and 
"there certainly would not have been enough time for the 
effects of recurrent use trauma to have developed and been 
evident at the time of discharge."  He added that 
radiographic imaging would not reveal the extent of pathology 
existent in the veteran's case.  

The Chief of the VA Orthopedic section submitted a statement 
in April 2007.  See April 2007 Bilotta statement.  The 
statement reports that recent imaging studies, to include 
magnetic resonance imaging studies, showed an abnormal 
morphology of the labrum, a probable tear of the intra-
articular segment of the long head of the biceps tendon, and 
supra and infra spinatus tendinitis changes with attrition of 
the tendons with probable partial tear.  There were also some 
chondral erosions in the greater tuberosity of the humerus 
which are indicative of a chronic shoulder disease.  Dr. 
Bilotta stated that, based on the medical evidence of record, 
the imaging studies, and a physical examination, he believed 
that it was "within reasonable medical probability that [the 
veteran] had right shoulder trauma [in service] that [is] 
causally related to his current post-traumatic problem."

The foregoing evidence indicates that service connection is 
warranted for a right shoulder disability.  The service 
medical records indicate that the veteran injured his right 
shoulder in service, and the veteran has competent, and 
highly probative, medical opinions that the veteran's current 
right shoulder disability results from the in-service trauma 
to the right shoulder.  Although the January 2004 VA examiner 
offered a contrary opinion, the Board finds that the opinion 
lacks probative value.  Consequently, service connection for 
a right shoulder disability is granted.

Service medical records also report treatment for low back 
pain.  A September 1980 treatment record reports the 
veteran's complaint of straining his back that morning.  The 
veteran reported that he had had previous symptoms which were 
not as severe.  The veteran was noted to have full range of 
motion with moderate pain and spasm.  The veteran was 
assessed with an acute back strain.  A November 1980 
treatment record reports the veteran's history of recurrent 
back strain, with an exacerbation after lifting items off a 
truck.  There was pain on motion and a slight muscle spasm.  
The veteran was assessed with muscle strain in the right 
lower quadrant of the back.  A treatment record from the next 
day reports the veteran's history of recurring low back pain 
with an exacerbation after pulling a branch from a tree at 
the range.  The veteran was noted to have limited range of 
motion on rotation and tenderness.  He was assessed with 
chronic/aggravated low back pain.  A January 1982 treatment 
record reports the veteran's history of low back pain for the 
previous 24 hours after lifting weights.  The veteran was 
noted to have a small knot on his lumbar spine and the lumbar 
area was very tender.  The veteran was assessed with 
"possible lumbar strain/torn muscle."  A September 1982 
treatment record reported the veteran's history of left-sided 
chest pain and left-sided thoracic paraspinal back pain with 
spasms and tenderness after a football injury.  The veteran 
was assessed with "[rule out] rib fracture."  An x-ray was 
not taken because the machine was not working.  See October 
1982 service medical record.  An October 1982 treatment 
record reports that the veteran reported recurrent back pain, 
which was increasing in severity.  The veteran had point 
tenderness to the left thoracic spine and decreased range of 
motion.  

A November 2003 VA physician's statement reports the 
veteran's history of exacerbations of acute back pain with 
spasms and immobility.  See November 2003 Williams statement.  
Dr. Williams stated that, based on a review of the in-service 
treatment for low back pain due to muscle strain in service, 
it was his medical opinion that the current low back 
disability was related to the veteran's service.  

A February 2004 VA examination record reports the veteran's 
history of back pain in the mid-lower back with some 
radicular component and flare-ups.  The examiner noted that 
x-ray images showed some hyperlordosis of the lumbar spine 
with spina bifida occulta at S-1 and some evidence of 
degenerative disc disease (DDD).  The examiner stated that 
"although [the veteran] experienced back pain in service", 
it was the examiner's opinion that "given that the veteran 
only served in the military for a period of 4 years," it was 
less likely than not that the DDD was incurred in service.  

Upon review of the February 2004 VA examination record, Dr. 
Williams submitted another opinion.  See August 2004 Williams 
statement.  Dr. Williams opined that the service medical 
records report "repeated evaluations for [the veteran's] 
complaint of low back pain," and "it should be considered 
that [the veteran's] service record in and of itself verifies 
the existence of repetitive trauma to the same anatomical 
structures."  He states that "there is radiographic 
evidence of anatomical pathology consistent with that which 
might occur from successive injuries to already traumatized 
structures."  Dr. Williams adds that "furthermore, the [VA 
examination record] clearly notes the evidence of a pre-
existing condition which certainly could have been aggravated 
by his injuries while in the service."  Dr. Williams states 
that magnetic resonance imaging (MRI) studies would help 
elucidate the nature and extent of the veteran's back 
injuries.  

A January 2005 MRI report indicates that the veteran had 
minimal bulging discs in the thoracic and lumbar spines and a 
small focal protrusion, and the evidence was suggestive of 
mild compression fracture at T11.  

The Chief of the VA Orthopedic section submitted a statement 
in April 2007.  See April 2007 Bilotta statement.  Dr. 
Bilotta opined that, based on a review of the physical 
findings, imaging study results, and the service medical 
records, it is "within reasonable medical probability that 
[the veteran] had trauma to the thoracic spine [in service] 
that is causally related to his present post-traumatic 
problems."  

The foregoing evidence warrants a grant of service connection 
for a low back disability.  The service medical records 
report numerous complaints of trauma to the back and back 
pain, and the veteran has submitted positive, probative, and 
competent nexus opinions.  Although the 2004 VA examiner 
reported that the examiner's opinion that the veteran's 
current low back disability is not related to service, the 
opinion's probative value is limited because the examiner 
only stated that DDD was not incurred during service; he did 
not express an opinion as to whether the veteran's DDD could 
have resulted from trauma in service.  The Board finds that 
the evidence supporting service connection outweighs the 
countervailing evidence; consequently, service connection for 
a low back disability is granted.  

VA has a duty to notify and assist claimants for benefits.  
The decision above reopens and grants service connection for 
a right shoulder disability and grants service connection for 
a low back disability.  As such, there is no further need to 
discuss compliance with the duties to notify and assist.  The 
record reflects that the RO has provided VCAA notice with 
respect to the initial-disability-rating and effective-date 
elements of the claims, See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Those matters are not currently before 
the Board and the RO will address them in effectuating this 
decision.


ORDER

The claim for service connection for a right shoulder 
disability is reopened, and service connection is granted.  

Service connection for a back disability is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


